DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 03/13/2019.
B.	Claims 1-20 remains pending.

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spirer, Gary (US Pub. 2017/0185596 A1), herein referred to as “Spirer”.

As for claim 1, Spirer teaches. A presentation system comprising: a central computer receiving a plurality of presentations from an author (par. 56 hardware environment configuration which features a network that hosts the presentation system and client devices that connect to either author the presentation or digest the made presentation), each presentation having a unique identifier (par. 63, example of accessing content via known means of unique identifiers, such as directory or URL); 

a database in communication with said central computer for storing each presentation of the plurality of presentations(par. 46 and 87 storing information via a database for remote retrieval); 

a view computer receiving and transmitting one of the unique identifiers to the central computer to retrieve an associated presentation from the database (par. 135 example of synchronization utilizing a timeline such that interactive content is sync to presentation such that the interactive content is called upon when a user reaches a specific point within the presentation); 

a display on the view computer showing the associated presentation to a viewer (fig. 4 user interface for presented the presentation to one or more users); 

the central computer transmitting a first call to action to the view computer (par. 82, call to action as given as example of opening a web URL to render content in 408 of figure 4 as response to user from feedback; par. 139 another example which presents a call to action buttons during the presentation slideshow);

 the view computer receiving a first call to action, displaying the first call to action, and recording input indicating an interaction with the first call to action (fig. 4, 408 rendering web content from URL; par. 82); 

the central computer receiving the input indicating interaction with the first call to action (fig. 4, 410 par.81-82 updating 404 and/or 408 based upon feedback from the user; this content can be stored locally or remotely, utilizing the network environment discussed in par. 49).As for claim 2, Spirer teaches. The system of claim 1, wherein the call to action is a message prompting a user of the view computer to complete a task using the view computer, the completion of the task providing data to a database (par. 139 call to action button).As for claim 3, Spirer teaches. The system of claim 1, wherein the view computer receives a feedback from a user and sends the feedback to the central computer; the central computer: receives the feedback; selects the first call to action to transmit to the view computer based upon at least the feedback from the view computer (par. 140 poll quiz sent to audience members).As for claim 4, Spirer teaches. The system of claim 3, wherein the feedback is produced by the user answering a feedback poll on the view computer (par. 140 audience answers poll).As for claim 5, Spirer teaches. The system of claim 3, wherein the feedback is produced by an interaction with the view computer, by the user, during the presentation and the feedback is assigned a weight, the weight determining a relative effect the feedback has on the selection of the first call to action (par. 114 metric module used to calculate engagement and interactivity with the audience).As for claim 6, Spirer teaches. The system of claim 1, the presentation system further comprising: an interface on the view computer for entering feedback about the associated presentation, the view computer configured to transmit the feedback to the central computer; the central computer: receiving the feedback; storing the feedback on the database together with the associated presentation; showing the feedback to the author; determining the first call to action based upon at least the feedback (par. 116 aggregated feedback presented to author via various graphical means (i.e. graphs, charts etc…).As for claim 7, Spirer teaches. The system of claim 3, wherein the central computer compiles from a plurality of view computers the feedback, each of the view computers of the plurality of view computers having a separate feedback, and modifies the first call to action (par. 171 dynamic suggestion based upon analysis of feedback collectively).As for claim 8, Spirer teaches. The system of claim 7, wherein the central computer determines an individual first call to action for each of the view computers of the plurality of view computers based upon at least the feedback of each of view computers of the plurality of view computers and transmits each individual first call to action to each view computer (par. 172: content that is selected for the user is dynamically determined in real-time based on the user's input, the descriptive data for the user stored in the affinity database, and/or triggering events).As for claim 9, Spirer teaches. The system of claim 7, wherein the central computer determines an individual first call to action for each of the view computers of the plurality of view computers based upon at least the content of the presentation and transmits each individual first call to action to each view computer (par. 172 individual or collective responses).As for claim 10, Spirer teaches. The system of claim 1, wherein the central computer determines a second call to action based upon at least the input indicating an interaction with the first call to action (fig.4, 410 each button will access URL of content, as example).As for claim 11, Spirer teaches. The system of claim 1, the presentation system further comprising: a poll received by the central computer from an author, wherein: the database stores the poll; the view computer receives the poll; the display on the view computer shows the poll; the interface on the view computer accepts a response to the poll; the view computer transmits the response to the central computer; the central computer: associates the poll with one of the unique identifiers; receives the response; stores the response together with the associated presentation; shows the response to the author; shows the response on the display on the view computer at the command of the author and during the associated presentation; determines the first call to action based upon at least the response (par. 140 poll creation and saved on database repository which is then sent to remote audience for feedback).As for claim 12, Spirer teaches. The system of claim 11, wherein the response updates in real time while shown on the display on the view computer (par. 140 real-time results).As for claim 13, Spirer teaches. The system of claim 11, wherein the central computer: receives a plurality of responses; stores the plurality of responses together with the associated presentation; shows the plurality of responses to the author; shows the plurality of responses on the display on the view computer at the command of the author and during the associated presentation; determines the first call to action based upon at least the plurality of responses (par. 140 author has ability to view responses and change content based upon responses).As for claim 14, Spirer teaches. The system of claim 1, the presentation system wherein: the plurality of presentations are from at least one author, each presentation of the plurality of presentations being a segment of a composite presentation and having a unique identifier; the database storing the plurality of presentations; a presentation computer transmitting the unique identifier to the central computer and for initiating delivery of the segments of the composite presentation to the view computer; an interface displayed on the display of the view computer for entering feedback about the composite presentation; the central computer: receiving the feedback from the view computer, and using at least the feedback to select the next segment of the composite presentation; showing the feedback to the at least one author; determining the first call to action based upon the feedback; transmitting the first call to action to the view computer; receiving the input indicating interaction with the first call to action (par. 140 and fig.4 content is dynamically updated based upon feedback from user  wherein content is stored remotely and accessed via network environment).As for claim 15, Spirer teaches. The system of claim 1, wherein the view computer is a mobile phone (par. 159 mobile phone).As for claim 16, Spirer teaches. The system of claim 14, wherein the central computer compiles the feedback from a plurality of view computers and modifies the call to action based on at least the compiled feedback (par. 103 saved feedback stored in database remotely; par. 140 content can be called dynamically based upon feedback as determined by author whom created presentation for audience digest).As for claim 17, Spirer teaches. The system of claim 1, wherein the author submits a plurality of calls to action to the central computer (fig. 4 shows multiple buttons the user can interact with to call upon URL content).As for claim 18, Spirer teaches. The system of claim 17, wherein the central computer selects a first call to action from the plurality of calls to action for each view computer of the plurality of view computers based on at least the feedback from the corresponding individual view computer of the plurality of view computers (par. 137 being able to route call to actions based upon interaction navigation from audience members).As for claim 19, Spirer teaches. The system of claim 3, wherein said feedback is displayed with the associated presentation, on the display of the view computer, in real time (par. 103 real-time reports).As for claim 20, Spirer teaches. A method by which a call to action is transmitted to a view computer comprising the steps of: 

creating a call to action (par. 140 a user can create poll action to send to audience to dynamically adjust content being presented to audience); 

a central computer receiving a plurality of calls to action (fig. 1; par. 49 network environment detailing hardware for creating such an environment); 

the central computer storing the plurality of calls to action in a digital storage (par. 43 storage examples); 

the central computer receiving engagement feedback from the view computer (examples of collected feedback, par. 124 interactions from active user interacting with presentation via software interactions and par. 115 passive feedback where users are monitored to get feedback from a user’s behavior during presentation); 

the central computer calculating an engagement score (par. 115 feedback metrics);

the central computer receiving a command to transmit one call to action of the plurality of calls to action, selecting the one call to action based upon the engagement score, and transmitting the selected one call to action to the view computer (par. 82 and 115 based upon passive feedback monitored, interactive content is presented to the user on the device accessing presentation);

 the view computer displaying the selected one call to action on a user interface on the view computer (par. 82 presenting the interactive content to the user based upon feedback);

 the user interface accepting an input interacting with the selected one call to action (par. 81 user interacts to select GUI elements to advance presentation, (i.e. survey question);

the view computer producing call to action feedback as a result of at least the input; the view computer transmitting the call to action feedback to the central computer, the central computer storing the call to action feedback in the digital storage; the central computer transmitting the call to action feedback to the presenter computer, the call to action feedback being displayed on the presenter console (par. 116 collecting the feedback from plurality users the author or user monitoring feedback from collective data from all audience members/users to view call to actions associated with the presentation).

(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20200327171A1
United States

InventorJared M. SpataroCornelia A. WestDavid GlazerRonald E. SchneiderCurrent Assignee Open Text SA ULC Open Text SA

Application US16/859,574 events 
2004-09-03
Priority to US60738804P
2020-04-27
Application filed by Open Text SA ULC, Open Text SA
2020-10-15
Publication of US20200327171A1
Status
Pending
Abstract
A system and method for collaborative activity support is provided. A server establishes a collaboration place that is accessible by a plurality of remote clients and supports a plurality of collaboration activities. The server can be configured to provide primary display data to each of a plurality of client computers associated with the authorized users simultaneously accessing the collaboration place to cause each of the plurality of clients to display the primary display data in a primary display of a corresponding collaboration place interface. Responsive to detecting a request from a first collaboration place interface at a first client computer of the plurality of client computers to include a secondary display with the primary display in the corresponding collaboration place interface, wherein the secondary display is configured to display collaboration place data associated with a different collaborative activity than the primary display prior to escalation.



Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        April 5, 2022